Title: To George Washington from James McHenry, 19 July 1794
From: McHenry, James
To: Washington, George


               
                  Sir.
                  Baltimore 19 July 1794.
               
               It having been intimated to me that two of the commissioners for the federal City intended soon to resign, and that Major Davidson of the Council of this State was desirous to devote his time to the duties of that trust if appointed, I beg leave at the request of the gentleman who gave me this information to state, that Mr Davidson has been a member of the council for several years, and deservedly in my opinion possessess public confidence; and from his habits of business and industry appears to me very well calculated to give satisfaction as a commissioner. I have the honour to be with sincere respect Sir Your most obedient & hble servt
               
                  James McHenry
               
            